Citation Nr: 1004177	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1990.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he injured his back on multiple 
occasions while in service and that these injuries are the 
cause of his current back condition.  He testified in May 
2009 that he has back symptomatology since his separation 
from service.  He also testified that he treated himself for 
back problems from 1990 to 1994.

The Veteran's service treatment records show that in March 
1984 he complained of low back pain.  He stated that he was 
sandwiched playing basketball, without a fall.  He reported 
that he had similar problems in October 1983.  The assessment 
was contusions.  In August 1984, the Veteran complained of 
low back pain for five days.  The assessment was low back 
pain.  On separation examination in July 1990, the Veteran 
denied recurrent back pain and clinical evaluation of his 
spine was normal.  

The initial post-service treatment records for low back 
problems are dated in March 1995, when the Veteran sought 
treatment from Kirk Eriksen, D.C.  At that time, the Veteran 
reported that his back pain began about 1 1/2 months ago when 
he was lifting a 200 pound weight.  He was diagnosed with 
thoracic pain/lower back pain.

The Veteran was afforded a VA examination in January 2006.  
He was diagnosed as having minimal lumbar spondylosis at L5, 
mild degenerative facet joints L5-S1, and mild degenerative 
disc from T4-T9 with focal spondylosis T8-T9.  The examiner 
noted the Veteran's in-service treatment for his back in 
August 1984.  He stated that it was unclear if the Veteran's 
current condition would result from his in-service complaint 
of which there were no radiographs or follow-up visit to 
determine the severity of his condition.  The examiner stated 
that he could not resolve the issue without resort to mere 
speculation.  Opinions like this amount to "nonevidence," 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  Thus, the Board finds such opinion to 
be inadequate, and additional development is needed.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes to provide an examination, even if not required to 
do so, an adequate one must be produced). 

Additionally, the record reflects that the Veteran has 
reported receiving treatment at Enterprise Medical Clinic as 
early as 1994.  While the RO requested these records, only 
treatment records dated in 2005 were received.  The Veteran 
also testified in 2009 that he received recent treatment from 
Kirk Eriksen, D.C.  These records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Enterprise Medical Clinic, dated from 1994 
forward.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Kirk Eriksen, D.C., dated from 2005 
forward.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests, 
including x-rays, should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed back condition had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  

In doing so, the examiner should address 
the service treatment records dated in 
March 1984 (noting similar problems in 
October 1983) and August 1984; the 
Veteran's lay statements regarding the 
ongoing nature of his back symptoms since 
service; and the post-service records 
showing that the Veteran injured his back 
in 1995 when he was lifting a 200 pound 
weight. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

